DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/23/2020 was filed on or after the effective filing date of the instant application on 07/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 3-9, 12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-12 and 16-17 of U.S. Patent No. 10,757,380. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the instant application claim 1 and the US patent claim 1 are both drawn to the same invention. 
The claims differ in scope since the instant application claim 1 is broader in every aspect than the patent claim 1 and is therefore an obvious variant thereof. 
Claim 1 of the instant application is anticipated by the patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
Claim 3 corresponds to the patent claim 16.
Claim 4 corresponds to the patent claim 12.
Claim 5 corresponds to the patent claim 1.
Claims 6-9 correspond to the patent claims 8-11 respectively.
Claims 12 and 16 correspond to the patent claim 17.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 10-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takae et al (US 2019/0027039) in view of Schmidt et al (US 2008/0242271).
Regarding claim 1, Takae discloses a display control device, comprising: circuitry configured to (Figure 1): 
control a display device to display, in a vehicle, an image; control the display device to superimpose a first agent image on the displayed image (Figures 2, 6-7, 10-11 and 16-17 for displaying a captured image in a display device of a vehicle and superimposing an agent image on the captured image); 
determine a movement rate of the vehicle (¶ [0029] and ¶ [0069] for determining speed of subject vehicle); and 
Takae discloses switch a display of the superimposed first agent image to a display of a superimposed second agent image, based on the determination that the explicitness determination value exceeds the first threshold value, the explicitness determination value being calculated on the basis of a plurality of detected information including the movement rate of the vehicle (¶ [0068]-[0069], ¶ [0079]-[0082] and ¶ 
Schmidt discloses a display control device configured to determine whether a movement rate of the vehicle exceeds a first threshold value and switch a display of the agent image to a display of a second agent image, based on the determination that the movement rate of the vehicle exceeds the first threshold value (¶ [0066]-[0067]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Takae system with the teaching of Schmidt, so to enhance system with a capability of visually displaying alerted agent image immediately when detecting speed of the vehicle exceeds a threshold.

Regarding claim 2, Takae in view of Schmidt discloses the display control device as discussed in the rejection of claim 1. The combined system further discloses wherein the circuitry is further configured to determine whether the movement rate of the vehicle is lower than a second threshold value; and switch the display of the superimposed second agent image to the display of the superimposed first agent image, based on the determination that the movement rate of the vehicle is lower than the second threshold value (taught by Takae; ¶ [0091]-[0093]; and taught by Schmidt; ¶ [¶ [0066]-[0067]).
Takae in view of Schmidt discloses the use of two or multiple predetermined thresholds (taught by Schmidt; ¶ [0066]), but is silent about the second threshold value is lower than the first threshold value.
The examiner takes OFFICIAL NOTICE that it was notoriously well-known in the art at the effective filing date of the claimed invention in a system having multiple 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the Takae in view of Schmidt system with the well-known feature of using two thresholds with the second threshold value is lower than the first threshold value as a matter of engineering choices.

Regarding claim 3, Takae in view of Schmidt discloses the display control device as discussed in the rejection of claim 1. The combined system further discloses wherein the circuitry is further configured to control the display device to display the image based on at least one of information of an outdoor environment of the vehicle, information on climate outside the vehicle, information on temperature, information on humidity, information on weather, information on a destination of the vehicle, or a movement path of the vehicle (taught by Takae; ¶ [0028], ¶ [0037] and ¶ [0050]).

Regarding claim 5, Takae in view of Schmidt discloses the display control device as discussed in the rejection of claim 1. The combined system further discloses wherein the circuitry is further configured to: acquire passenger information associated with a passenger of the vehicle; determine a location based on the passenger information, wherein the determined location is associated with a hobby of the passenger, and the displayed image is of the determined location (taught by Schmidt; ¶ [0056]-[0059]).



Regarding claim 8, Takae in view of Schmidt discloses the display control device as discussed in the rejection of claim 5. The combined system further discloses wherein the circuitry is further configured to control the display device to display a subject based on attribution information of the subject (taught by Takae; ¶ [0052] and ¶ [0065]; and taught by Schmidt; ¶ ¶ [0041] and ¶ [0056]-[0057]).

Regarding claim 10, Takae in view of Schmidt discloses the display control device as discussed in the rejection of claim 1. The combined system further discloses the superimposed first agent image is in a first color, and the superimposed second agent image is in a second color different from the first color (taught by Takae; Figures 6, 10-11 and 15-17; ¶ [0040]-[0043], ¶ [0053]-[0056] and ¶ [0079]-[0084]).

	Regarding claim 11, Takae in view of Schmidt discloses the display control device as discussed in the rejection of claim 1. The combined system further discloses the superimposed first agent image has a first expression, and the superimposed second agent image has a second expression different from the first expression (taught 

Regarding claims 12-14, 16-17 and 19, all limitations of claims 12-14, 16-17 and 19 are analyzed and rejected corresponding to claims 1-3, 5-6 and 8 respectively.

Claims 4, 7, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takae et al (US 2019/0027039) in view of Schmidt et al (US 2008/0242271) as applied to claim 1 above, and further in view of Hayakawa (US 2009/0175593).
Regarding claim 4, Takae in view of Schmidt discloses the display control device as discussed in the rejection of claim 1. The combined system further discloses wherein the circuitry is further configured to control the display device to display the image (taught by Takae; ¶ [0052] and ¶ [0065]; and taught by Schmidt; ¶ ¶ [0041] and ¶ [0056]-[0057]), but is silent about based on a feature amount of the image.
Hayakawa discloses display the image based on a feature amount of the image (Figure 11 and ¶ [0109]-[0116]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Takae and Schmidt with the teaching of Hayakawa about displaying the image based on a feature amount of the image, so to enhance user viewing experience.

Regarding claim 7, Takae in view of Schmidt discloses the display control device as discussed in the rejection of claim 5. The combined system is silent about to extract 
Hayakawa discloses to extract subject information of a subject based on a feature amount of at least one of a movement vector or an edge of the displayed image (¶ [0109]-[0116]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Takae and Schmidt with the teaching of Hayakawa, so to enhance system with a capability of processing image data to derive more interesting information about the displayed image to serve more information in the benefits of improving user viewing experience.

Regarding claims 15 and 18, all limitations of claims 15 and 18 are analyzed and rejected corresponding to claims 4 and 7 respectively.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takae et al (US 2019/0027039) in view of Schmidt et al (US 2008/0242271) as applied to claim 1 above, and further in view of Jeong et al (US 2016/0156575).
Regarding claim 9, Takae in view of Schmidt discloses the display control device as discussed in the rejection of claim 5. The combined system is silent about to delete a subject from the displayed image. 
Jeong discloses deleting a subject of which privacy is required to be protected from the displayed image (¶ [0312]). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GIGI L DUBASKY/           Primary Examiner, Art Unit 2421